Citation Nr: 1615023	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-04 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The appellant had active duty for training from July 22, 2009 to March 10, 2010.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was remanded for further development in March 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant appeals the denial of basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  When this issue was before the Board in March 2015 it was determined that further development was needed to include AOJ reconsideration of whether the Veteran's discharge from active duty service was due to his service-connected right hip disability.  Although the August 2015 certification of appeal notes that a Supplemental Statement of the Case was issued without a reply, the Board notes that such is not of record and there is no showing in the record that the March 2015 remand directives have been completed.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the remand directives of March 2015 were not completely followed, the AOJ is again requested to comply with the Board's remand directives, as stated below.  

Accordingly, the case is REMANDED for the following action:

Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  The AOJ must specifically discuss the Veteran's service-connected right hip disability and his contentions that it caused him to be separated from service, and therefore he is eligible for benefits.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




